Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub 2014/0316913 A1) in view of Waters et al. (US Pub 2010/0257196 A1).

As to claim 1, He discloses a method for displaying a 
acquiring a displaying control parameter of a (He, ¶0009, “downloading an advertisement configuration file”), wherein the displaying control parameter comprises a state parameter of a displaying state of the (¶0010, “parsing out an advertisement display location and advertisement configuration information from the advertisement configuration file, the advertisement configuration information including an advertisement validity period” validity period is the effective time. advertisement configuration information is the displaying state.); 
generating content of the (¶0039, “the advertisement validity period is a period from advertisement start time to advertisement end time, for example, when start time of an advertisement is T1, and its end time is T2, the advertisement validity period of the advertisement is a period from T1 to T2” ¶0062, “the client obtains current time, according to the obtained current time, from the parsed advertisement configuration information, separates advertisement configuration information within the advertisement validity period and advertisement configuration information beyond the advertisement validity period, and deletes the advertisement configuration information beyond the advertisement validity period from the advertisement configuration file.” ¶0063, “For any parsed advertisement configuration information, it is determined whether the playing validity period contained in the advertisement configuration information includes the current time, if yes, it is determined that the advertisement configuration information is within the advertisement validity period, if not, it is determined that the advertisement configuration information is beyond the advertisement validity period.” ¶0066-0070 teaches “generating content of the widget” because “The client reads an advertisement title and an advertisement content address from the advertisement configuration information pointed at by the pointer, obtains corresponding advertisement content from the advertisement picture resource package according to the advertisement content address”. ¶0070, “obtains corresponding advertisement content from the advertisement picture resource package according to the advertisement content address, combines the advertisement title with the advertisement content, and displays the combined advertisement title with the advertisement content at the advertisement display location on the screen of the client;”); and 
(¶0011, “displaying an advertisement at the advertisement display location on a screen of a client according to the advertisement alternate playing list and the advertisement picture resource package.” ¶0065, “the client adds advertisement configuration information within the advertisement validity period into an advertisement alternate playing list, and displays the advertisement at the advertisement display location on a screen of the client according to the advertisement alternate playing list and the advertisement picture resource package.” ¶0069, “displays the advertisement content and the advertisement title at the advertisement display location at the client; as such, advertisement display is achieved;” ¶0070, “obtains corresponding advertisement content from the advertisement picture resource package according to the advertisement content address, combines the advertisement title with the advertisement content, and displays the combined advertisement title with the advertisement content at the advertisement display location on the screen of the client;”).
He does not explicitly disclose a widget. However, it is obvious advertisement could be a widget form. 
Waters disclose a widget suited to small displays (Waters, ¶0020).
He and Waters are considered to be analogous art because all pertain to graphical user interfaces. It would have been obvious before the effective filing date of the claimed invention to have modified He with the features of “a widget” as taught by (Water, ¶0020).

As to claim 2, claim 1 is incorporated and the combination of He and Waters discloses 
the displaying control parameter comprises state parameters of a plurality of displaying states of the widget and respective effective time of the plurality of displaying states (He, ¶0060, “from the advertisement configuration file a, the client parses out advertisement display location, Location, advertisement configuration information of advertisement 1, Info1, advertisement configuration information of advertisement 2, Info2, and advertisement configuration information of advertisement 3, Info3; in which the advertisement configuration information of advertisement 1, Info1, includes an advertisement ID, ID1, an advertisement title, title1, an advertisement playing mode which is continuous playing, an advertisement validity period which is a period of time from t11 to t12, an advertisement content address, IP1, and link configuration information which is a webpage skip address, URL1; advertisement configuration information Info 2 of advertisement 2 includes advertisement ID2, an advertisement title, title 2, an advertisement playing mode which is continuous playing, an advertisement validity period which is a period of time from t21 to t22, an advertisement content address, IP2, and link configuration information which is a webpage skip address URL2; advertisement configuration information of advertisement 3, Info3, includes an advertisement ID, ID3, an advertisement title, title 3, an advertisement playing mode which is playing-once, an advertisement validity period which is a period of time from t31 to t32, an advertisement content address, IP3, and link configuration information which is a webpage skip address, URL3.”); 
said generating content of the widget based on the state parameter in response to detecting a current time reaches the effective time comprising: generating the content of the widget based on the state parameter of one displaying state in the plurality of displaying states in response to detecting the current time reaches the respective effective time of the displaying state (He, ¶0062, “the client obtains current time, according to the obtained current time, from the parsed advertisement configuration information, separates advertisement configuration information within the advertisement validity period and advertisement configuration information beyond the advertisement validity period, and deletes the advertisement configuration information beyond the advertisement validity period from the advertisement configuration file.” ¶0063, “For any parsed advertisement configuration information, it is determined whether the playing validity period contained in the advertisement configuration information includes the current time, if yes, it is determined that the advertisement configuration information is within the advertisement validity period, if not, it is determined that the advertisement configuration information is beyond the advertisement validity period.”¶0069, “The client reads an advertisement title and an advertisement content address from the advertisement configuration information pointed at by the pointer, obtains corresponding advertisement content from the advertisement picture resource package according to the advertisement content address, and displays the advertisement content and the advertisement title at the advertisement display location at the client; as such, advertisement display is achieved”).

As to claim 3, claim 1 is incorporated and the combination of He and Waters discloses 
said generating content of the widget based on the state parameter comprising: 
acquiring an image or a group of images corresponding to the displaying state based on the state parameter (He, ¶0009, “extracting a name of an advertisement picture resource package from the advertisement configuration file, and downloading the corresponding advertisement picture resource package according to the name;”); 
and determining the image or the group of images as the content (He, ¶0069, “The client reads an advertisement title and an advertisement content address from the advertisement configuration information pointed at by the pointer, obtains corresponding advertisement content from the advertisement picture resource package according to the advertisement content address, and displays the advertisement content and the advertisement title at the advertisement display location at the client; as such, advertisement display is achieved;”).

As to claim 4, claim 3 is incorporated and the combination of He and Waters discloses 

 acquiring the image or the group of images based on a resource address included in the state parameter (He, ¶0009, “extracting a name of an advertisement picture resource package from the advertisement configuration file, and downloading the corresponding advertisement picture resource package according to the name;” ¶0027, “the advertisement configuration information may also include at least one of the information: advertisement ID, advertisement playing mode, advertisement title, advertisement content address, and link configuration information.” ¶0069, “obtains corresponding advertisement content from the advertisement picture resource package according to the advertisement content address”).

As to claim 5, claim 3 is incorporated and the combination of He and Waters discloses 
said displaying the widget in the displaying state based on the content comprising: 
displaying the widget in the displaying state based on the image corresponding to the displaying state or an image from the group corresponding to a displaying identification indicating to display one image included in the state parameter (He, ¶0010, “parsing out an advertisement display location and advertisement configuration information from the advertisement configuration file, the advertisement configuration information including an advertisement validity period” ¶0050,” the client extracts an advertisement picture resource package Name2 from the advertisement configuration file a, sends a picture downloading request message to the server, and the picture downloading request message contains the name of the advertisement picture resource package Name2.” ¶0057, “the client receives a picture downloading response message which contains advertisement picture resource package A, and stores advertisement picture resource package A.” ¶0069, “displays the advertisement content and the advertisement title at the advertisement display location at the client; as such, advertisement display is achieved;”); 
and displaying the widget in the displaying state based on more than one images from the group corresponding to the displaying identification indicating to display more than one image included in the state parameter (He, ¶0029, “an advertisement is displayed at the advertisement display location on a screen of a client according to the advertisement alternate playing list, and the advertisement picture resource package, so as to dynamically update advertisements at the client.” ¶0039, “The advertisement picture resource package stores advertisement content which may be pictures or an animation and is in one-to-one correspondence to advertisement content addresses” ¶0079, “the display of advertisements corresponding to each advertisement configuration information in the advertisement alternate playing list as shown in Table 2 is completed, that is, advertisement 1, advertisement 2 and advertisement 3 corresponding to advertisement configuration information of advertisement 1 Info 1, advertisement configuration information of advertisement 2 Info 2, and advertisement configuration information of advertisement 3 Info 3 respectively are displayed in order he display of advertisements corresponding to each advertisement configuration information in the advertisement alternate playing list as shown in Table 2 is completed, that is, advertisement 1, advertisement 2 and advertisement 3 corresponding to advertisement configuration information of advertisement 1 Info 1, advertisement configuration information of advertisement 2 Info 2, and advertisement configuration information of advertisement 3 Info 3 respectively are displayed in order”).

As to claim 6, claim 5 is incorporated and the combination of He and Waters discloses 
said displaying the widget in the displaying state based on the image corresponding to the displaying state or an image from the group comprising: 
rendering the image (Waters, ¶0042, “a widget may be rendered active or inactive based on the device contextual information” ¶0077, “To date mobile web content is typically modified to render web pages onto small screens.”); and displaying the image in a displaying page of the widget based on a height parameter and a width parameter included in the state parameter (He, ¶0036, “the server receives the configuration downloading request, and searches for corresponding relationships between stored screen resolution and advertisement configuration files, according to the configuration downloading request which contains the information that represents the resolution of the screen of the client; if a corresponding advertisement configuration file is searched out, then obtains the advertisement configuration file corresponding to the information that represents the resolution of the screen of the client, and if a corresponding advertisement configuration file fails to be searched out, then obtains an advertisement configuration file corresponding to universal screen resolution.” ¶0037, “Clients with different screen resolution have different locations and modes for displaying advertisements, and technical personnel regularly configure advertisement configuration files corresponding to currently commonly used several kinds of screen resolution, and store each commonly used screen resolution and an advertisement configuration file configured for each commonly used screen resolution in the corresponding relationships between screen resolution and the advertisement configuration files. In addition, technical personnel also regularly configure advertisement configuration files corresponding to the universal screen resolution.” Resolution of the screen is a height parameter and a width parameter because a resolution of the screen is measure by pixels height x width of the screen. ¶0040-0041. Height and width parameters are obvious features for one of ordinary skill in the art, see Waters, ¶0012, “Content adaptation for mobile handsets deals with mechanisms that determine the devices physical characteristics, in particular screen width, height and bit depth, as well other resources, to determine how to shape the content to fit the device.”).

As to claim 8, the combination of He and Waters discloses 
(He, ¶0112); wherein the one or more processors are configured to execute the instructions to perform a method for displaying a widget, comprising: acquiring a displaying control parameter of a widget on a page, wherein the displaying control parameter comprises a state parameter of a displaying state of the widget and an effective time corresponding to the displaying state; generating content of the widget based on the state parameter in response to detecting a current time reaches the effective time; and displaying the widget in the displaying state based on the content (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of He and Waters discloses 
the displaying control parameter comprises state parameters of a plurality of displaying states of the widget and respective effective time of the plurality of displaying states; said generating content of the widget based on the state parameter in response to detecting a current time reaches the effective time comprising: generating the content of the widget based on the state parameter of one displaying state in the plurality of displaying states in response to detecting the current time reaches the respective effective time of the displaying state (See claim 2 for detailed analysis.).

As to claim 10, claim 8 is incorporated and the combination of He and Waters discloses 
 said generating content of the widget based on the state parameter comprising: acquiring an image or a group of images corresponding to the displaying state based on the state parameter; and determining the image or the group of images as the content (See claim 3 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of He and Waters discloses 
 said acquiring an image or a group of images corresponding to the displaying state based on the state parameter comprising: acquiring the image or the group of images based on a resource address included in the state parameter (See claim 4 for detailed analysis.).

As to claim 12, claim 10 is incorporated and the combination of He and Waters discloses 
said displaying the widget in the displaying state based on the content comprising: displaying the widget in the displaying state based on the image corresponding to the displaying state or an image from the group corresponding to a displaying identification indicating to display one image included in the state (See claim 5 for detailed analysis.).

As to claim 13, claim 12 is incorporated and the combination of He and Waters discloses 
said displaying the widget in the displaying state based on the image corresponding to the displaying state or an image from the group comprising: rendering the image; and displaying the image in a displaying page of the widget based on a height parameter and a width parameter included in the state parameter (See claim 6 for detailed analysis.).

As to claim 15, the combination of He and Waters discloses 
a system, comprising: an electronic device comprising one or more processors and one or more memories configured to store instructions executable by the one or more processors (He, ¶0112), wherein the one or more processors are configured to execute the instructions to perform operations comprising: acquiring a displaying control parameter of a widget on a page, wherein the displaying control parameter comprises a state parameter of a displaying state of the widget and an effective time (See claim 1 for detailed analysis.).; and 
a server comprising one or more processors and one or more memories configured to store instructions executable by the one or more processors (He, ¶0112), wherein the one or more processors are configured to execute the instructions to perform operations comprising: 
receiving a first request to acquire a displaying control parameter from an electronic device (He, ¶0035, “the server receives the configuration downloading request, and obtains an advertisement configuration file according to the configuration downloading request which contains the information that represents the resolution of the screen of the client.”), wherein the first request comprises a widget identification of a widget (He,¶0036, “the server receives the configuration downloading request, and searches for corresponding relationships between stored screen resolution and advertisement configuration files, according to the configuration downloading request which contains the information that represents the resolution of the screen of the client”); 
determining the displaying control parameter of the widget based on the widget identification (He, ¶0041, “searches the corresponding relationship between screen resolution and advertisement configuration files as shown in Table 1 according to information “a” that represents the resolution of the screen of the client contained in the configuration downloading request, and searches the corresponding advertisement configuration file a.”), 
wherein the displaying control parameter comprises a state parameter of a displaying state of the widget and an effective time corresponding to the displaying state; and sending the displaying control parameter to the electronic device (He, ¶0043, “the server sends a configuration downloading response message, and the configuration downloading response message contains the searched advertisement configuration file “a”. The advertisement configuration file “a” includes a version number, Verson2, a name of advertisement picture resource package, Name2, an advertisement display location, Location, advertisement configuration information of advertisement 1, Info1, advertisement configuration information of advertisement 2, Info 2, and advertisement configuration information of advertisement 3, Info 3. The advertisement configuration information of advertisement 1, Info1, includes an advertisement ID, ID1, an advertisement title, titile1, an advertisement playing mode which is continuous playing, an advertisement validity period which is a period of time from t11 to t12, an advertisement content address, IP1, and link configuration information which is a webpage skip address URL1. The advertisement configuration information of advertisement 2, Info 2, includes an advertisement ID, ID2, an advertisement title, title 2, an advertisement playing mode which is continuous playing, an advertisement validity period which is a period of time from t21 to t22, an advertisement content address, IP2, and link configuration information which is a webpage skip address URL2. The advertisement configuration information of advertisement 3, Info3, includes an advertisement ID, ID3, an advertisement title, title 3, an advertisement playing mode which is continuous playing, an advertisement validity period which is a period of time from t31 to t32, an advertisement content address, IP3, and link configuration information which is a webpage skip address URL3.”).

As to claim 16, claim 15 is incorporated and the combination of He and Waters discloses 
 wherein the one or more processors of the server are further configured to perform operations: receiving a second request to acquire a version number of the displaying control parameter from the electronic device; and sending the version number to the electronic device in response to the second request, such that the electronic device sends the first request in a case that the version number acquired currently is different from a version number acquired last time (Examiner takes an Official Notice here that a version control and request new content for newer version are obvious feature and well known to one of ordinary skill in the art. He, ¶0009, “if the advertisement configuration file is a new version of advertisement configuration file, extracting a name of an advertisement picture resource package from the advertisement configuration file, and downloading the corresponding advertisement picture resource package according to the name;”. ¶0016, “if the advertisement configuration file is a new version of advertisement configuration file, a name of an advertisement picture resource package is extracted from the advertisement configuration file, advertisement picture resource package corresponding to the name of advertisement picture resource package is downloaded” ¶0029, “if the advertisement configuration file is a new version of advertisement configuration file, a name of an advertisement picture resource package is extracted from the advertisement configuration file, and the corresponding advertisement picture resource package is downloaded according to the name; an advertisement display location and advertisement configuration information are parsed out from the advertisement configuration file. The advertisement configuration information includes advertisement ID, advertisement playing mode, advertisement title, advertisement validity period, advertisement content address and link configuration information; advertisement configuration information within the advertisement validity period is added into an advertisement alternate playing list, and an advertisement is displayed at the advertisement display location on a screen of a client according to the advertisement alternate playing list, and the advertisement picture resource package, so as to dynamically update advertisements at the client.” ¶0038, “An advertisement configuration file includes a version number” ¶0045, “the client receives the configuration downloading response message sent from the server, extracts a version number from the advertisement configuration file contained in the configuration download response message, and compares the extracted version number and a version number of an advertisement configuration file which has been stored locally. If the two are same, it is determined that the advertisement configuration file has been stored locally, that is, the advertisement configuration file is not a new version of advertisement configuration file, and if the two are not same, it is determined that the advertisement configuration file has not been stored locally, that is, the advertisement configuration file is a new version of advertisement configuration file.” ¶0046-0048, ¶0084, “if the advertisement configuration file is a new version of advertisement configuration file, extract a name of an advertisement picture resource package from the advertisement configuration file, and download the corresponding advertisement picture resource package according to the name”.)

As to claim 17, claim 15 is incorporated and the combination of He and Waters discloses 
the displaying control parameter comprises state parameters of a plurality of displaying states of the widget and respective effective time of the plurality of displaying states; said generating content of the widget based on the state parameter in response to detecting a current time reaches the effective time comprising: generating the content of the widget based on the state parameter of one displaying state in the plurality of displaying states in response to detecting the current time reaches the respective effective time of the displaying state (See claim 2 for detailed analysis.).

As to claim 18, claim 15 is incorporated and the combination of He and Waters discloses 
(See claim 3 for detailed analysis.).

As to claim 19, claim 18 is incorporated and the combination of He and Waters discloses 
said acquiring an image or a group of images corresponding to the displaying state based on the state parameter comprising: acquiring the image or the group of images based on a resource address included in the state parameter (See claim 4 for detailed analysis.).

As to claim 20, claim 18 is incorporated and the combination of He and Waters discloses 
said displaying the widget in the displaying state based on the content comprising: displaying the widget in the displaying state based on the image corresponding to the displaying state or an image from the group corresponding to a displaying identification indicating to display one image included in the state parameter; and displaying the widget in the displaying state based on more than one images from the group corresponding to the displaying identification indicating to (See claim 5 for detailed analysis.) . 

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub 2014/0316913 A1) in view of Waters et al. (US Pub 2010/0257196 A1) and Cohen et al. (US Pub 2013/0039408 A1).

As to claim 7, claim 5 is incorporated and the combination of He and Waters discloses said displaying the widget in the displaying state based on more than one images from the group comprising: 
rendering the more than one images (Waters, ¶0042, “a widget may be rendered active or inactive based on the device contextual information” ¶0077, “To date mobile web content is typically modified to render web pages onto small screens.”); and 
(He, ¶0036, “the server receives the configuration downloading request, and searches for corresponding relationships between stored screen resolution and advertisement configuration files, according to the configuration downloading request which contains the information that represents the resolution of the screen of the client; if a corresponding advertisement configuration file is searched out, then obtains the advertisement configuration file corresponding to the information that represents the resolution of the screen of the client, and if a corresponding advertisement configuration file fails to be searched out, then obtains an advertisement configuration file corresponding to universal screen resolution.” ¶0037, “Clients with different screen resolution have different locations and modes for displaying advertisements, and technical personnel regularly configure advertisement configuration files corresponding to currently commonly used several kinds of screen resolution, and store each commonly used screen resolution and an advertisement configuration file configured for each commonly used screen resolution in the corresponding relationships between screen resolution and the advertisement configuration files. In addition, technical personnel also regularly configure advertisement configuration files corresponding to the universal screen resolution.” Resolution of the screen is a height parameter and a width parameter because a resolution of the screen is measure by pixels height x width of the screen. ¶0040-0041. Height and width parameters are obvious features for one of ordinary skill in the art, see Waters, ¶0012, “Content adaptation for mobile handsets deals with mechanisms that determine the devices physical characteristics, in particular screen width, height and bit depth, as well other resources, to determine how to shape the content to fit the device.”).
The combination of He and Waters does not disclose displaying the more than one images in sequence based on a playing frame rate included in the state parameter.
(Cohen, ¶0061, “hint data may be: (i) video quality parameters such as: frame rate and resolution; (ii) content of text in an image containing text; (iii) forecast when an image or part of it is going to change; (iv) information how an image is created; and (v) data and logic of an application, for example, which in which frame rate to transmit or when a screen is about to shift.” ¶0085, “A web application may be written in HTML code embedded with PHP code and will be compressed/encoded in a different technique than a video that is composed of a sequence of frames. In video display, frame rate and resolution parameters are the most important characteristics that should be taken into account.”)
He, Waters and Cohen are considered to be analogous art because all pertain to graphical user interfaces. It would have been obvious before the effective filing date of the claimed invention to have modified He with the features of “displaying the more than one images in sequence based on a playing frame rate included in the state parameter” as taught by Cohen. The suggestion/motivation would have been to enhance compression and transmission process of at least one application program that is displayed on a screen image of a processing device (Cohen, ¶0001).

As to claim 14, claim 12 is incorporated and the combination of He, Waters and Cohen discloses 
(See claim 7 for detailed analysis.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/YU CHEN/Primary Examiner, Art Unit 2613